Citation Nr: 0515763	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  02 21-161	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1977 to August 
1981 and from February 1984 until he retired in February 
2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In August 2003, the veteran testified before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing is 
now part of the record.

In July 2004, the Board remanded the case to the RO (agency 
of original jurisdiction or AOJ) for further development and 
referred the issue of service connection for sleep apnea for 
appropriate action.  In May 2005, the veteran's 
representative raised the issue of service connection for a 
skin condition, which is referred to the AOJ for appropriate 
action.  

For the reasons expressed below, this case is REMANDED to the 
agency of original jurisdiction via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

The veteran is claiming service connection for chronic 
fatigue syndrome either on a direct basis or as an illness 
associated with Gulf War veterans. 

As a result of the Board's remand, VA obtained the veteran's 
Persian Gulf Registry examination that shows that the veteran 
served in the Persian Gulf from December 1990 to April 1991.  
The pertinent finding on the examination, which was conducted 
in December 1994, while the veteran was on active duty, was 
fatigue and to rule out sleep apnea and Epstein-Barr viral 
infection.  The definitive diagnosis was chronic fatigue 
secondary to Epstein-Barr viral infection on the basis of the 
anti-VCA IgG test with a finding of 1:1280.  
The remainder of the service medical records documents the 
veteran's complaints of fatigue in January 1985, March 1993, 
and May 1997.  On retirement examination in October 1999, the 
veteran reported a history of easy fatigability.  The 
examiner noted that the veteran was tired during the day and 
that he had been diagnosed with chronic fatigue syndrome.  
There was no definitive diagnosis. 

After service, sleep apnea was diagnosed in 2002. 

The veteran testified that that his symptoms of fatigue 
continue to bother him at least as much as when he was on 
active duty.  

In light of the above, the Board determines that the record 
does not contain sufficient medical evidence to decide the 
claim, considering all theories of entitlement, that is, as a 
chronic disease under 38 C.F.R. § 3.303(b), or either as a 
medically unexplained chronic multisymptom illness or as an 
undiagnosed illness associated with service in the Persian 
Gulf under 38 C.F.R. § 3.317(a)(2)(A),(B). 

Accordingly, under the duty to assist, 38 C.F.R. § 
3.159(c)(4), this case is remanded for the following action.

1.  Schedule the veteran for an 
appropriate VA examination to determine 
whether the veteran suffers from chronic 
fatigue, and, if so, whether chronic 
fatigue is attributable to either a known 
clinical diagnosis, such as an Epstein-
Barr virus or sleep apnea, or a medically 
unexplained chronic multisymptom illness, 
associated with service in the Persian 
Gulf.  In formulating an opinion, the 
examiner is asked to consider the 
following: 

a.  For VA purposes, the diagnosis 
of chronic fatigue syndrome as a 
"medically unexplained chronic 
multisymptom illness" requires: 

1) New onset of debilitating fatigue 
severe enough to reduce daily 
activity to less than 50 percent of 
the usual level for at least six 
months; 

2)  Exclusion, by history, physical 
examination, and laboratory tests, 
of all other clinical conditions 
that may produce similar symptoms;

3)  Six or more of the following: 

(i)	acute onset of the 
condition, 
(ii)	low grade fever, 
(iii)	nonexudative pharyngitis,
(iv)	palpable or tender 
cervical or axillary lymph 
nodes, 
(v)	generalized muscle aches 
or weakness,
(vi)	fatigue lasting 24 hours 
or longer after exercise, 
(vii)	headaches (of a type, 
severity, or pattern that 
is different from 
headaches in the pre-
morbid state),
(viii)	migratory joint 
pains, 
(ix)	neuropsychologic symptoms, 
and
(x)	sleep disturbance. 

b.  The term "medically unexplained 
chronic multisymptom illness" means 
a diagnosed illness without 
conclusive pathophysiology or 
etiology, that is characterized by 
overlapping symptoms and signs and 
has features such as fatigue, pain, 
disability out of proportion to 
physical findings, and inconsistent 
demonstration of laboratory 
abnormalities.  Chronic multisympton 
illnesses of partially understood 
etiology and pathophysiology will 
not be considered medically 
unexplained. 38 C.F.R. 
§ 3.317(a)(2)(ii). 

The claims folder must be made available 
to the examiner for review. 

2. After the above development, 
adjudicate the claim. If the benefit is 
denied, prepare a supplemental statement 
of the case and return the case to the 
Board.

The veteran has the right to submit additional evidence and 
argument concerning the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


